Citation Nr: 0838106	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to a higher initial evaluation for broken 
second toe, currently evaluated as noncompensable.

4.  Entitlement to a higher initial evaluation for hiatal 
hernia, rated as noncompensable prior to June 4, 2004, and as 
10 percent disabling from June 4, 2004.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 1978 
and from January 1981 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The veteran had originally appealed the RO's August 2003 
denial of service connection for herpes simplex II.  However, 
in May 2008, he limited his appeal to the denials of the 
disabilities listed on the cover page, effectively 
withdrawing the appeal for service connection for herpes 
simplex II.  

The issue of entitlement to a higher initial rating for 
hiatal hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current left ear hearing loss disability 
was clearly and unmistakably noted on service entrance 
examination in June 1992 and did not undergo an increase in 
severity in or due to service.

2.  The veteran does not have a current right ear hearing 
loss disability.

3.  Sensorineural hearing loss was not manifest to a degree 
of 10 percent within one year of active service separation.

4.  The medical evidence shows that the veteran's back 
disability is not related to service or to an incident of 
service origin.

5.  The broken left second toe disability does not nearly 
approximate a moderate foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for low back disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for an initial compensable disability rating 
for broken left second toe have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a January 2003 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in April 2008.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims denied 
are harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the service connection claim which has been allowed, 
while the notice required by Dingess was after the rating 
decision, the Court has held that, "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private medical records, and VA medical records.  Reasonable 
attempts were made to obtain service medical records from the 
veteran's second period of active service, from January 1981 
to August 1982, but they were found to be unavailable in 
January 2006 and the veteran has agreed in February 2006 that 
they further search would be futile.  Attempts were made to 
obtain service medical records from the Beaumont and 
Blanchard service medical facilities, but in March 2008, 
Beaumont indicated that there were no records, and the 
veteran failed to return an authorization to make another 
attempt to obtain records from the Blanchard facility after 
the RO advised him to in January 2008.  VA examinations were 
conducted in February and March 2003, June 2007, and May 
2008.  VA has satisfied its assistance duties.

Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1111 indicate that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  The Board also notes that there 
is a General Counsel Opinion on the matter of rebutting the 
presumption of sound condition on service entrance.  See 
VAOPGCPREC 3-2003 (July 16, 2003).

Arthritis or organic disease of the nervous system may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran's service medical records from his second period 
of active service, from January 1981 to August 1983, are 
unavailable.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  

	Hearing loss

On service entrance examination in June 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5

5
LEFT
20
15
10

45

On service evaluation in September 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
15
25
LEFT
30
15
15
25
65


On service discharge examination in March 1978, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10

10
LEFT
20
20
15

45

On service examination in May 1984, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
15
10
15
35
50

There were service audiograms in January 1994, July 1995, and 
October 1997, with the puretone thresholds being 45 and 55 
decibels respectively each time at 3000 and 4000 hertz for 
the left ear.  None of the right ear puretone thresholds for 
the pertinent frequencies were higher than 30 degrees, and 
three or more of them were not 26 decibels or greater. 

A VA examination was conducted in June 2007.  The examiner 
noted that the veteran had asserted that he had hearing loss 
due to service.  She indicated that the audiograms from 1972 
and 1984 were of significance.  The June 1972 audiogram 
demonstrated moderate high frequency hearing loss in the left 
ear and there was only moderate high frequency hearing loss 
in the left ear following his discharge as well as currently.  
She stated that his current results were essentially 
unchanged from service entrance.  Therefore, it seemed as 
likely as not that the veteran's left ear hearing loss was 
not the result of or aggravated by service.  The June 2007 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
25
LEFT
20
20
25
55
55

Speech recognition scores, using the Maryland CNC test, were 
96 percent in the right ear and 92 percent in the left ear.

The evidence shows that the veteran's left ear hearing loss 
existed prior to service and was not aggravated by service.  
It was clearly and unmistakably shown on service entrance 
examination and did not increase in severity during or due to 
service.  The Board finds that the veteran is not entitled to 
the presumption of soundness on service entrance because his 
left ear hearing loss was clinically noted on audiogram by an 
examiner on service entrance examination.  
38 U.S.C.A. § 1111.  The presumption of soundness attaches 
when disorders such as this are not noted at the time of the 
entrance examination.  Id.  The veteran's October 2004 
arguments that it was not noted are not accepted.  While his 
ears and eardrums were normal on service entrance examination 
in June 1972, his hearing was not, and hearing loss is not 
something that can be determined by looking at his ears.  
Also, the question of whether it was noted on service 
entrance examination is a question of whether medical 
evidence noted it, not his own history, since as a layperson 
he is not capable of diagnosing hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  His history at that 
time of no hearing loss is not sufficient to show his left 
ear was normal on service entrance examination.

Therefore, the question becomes one of service aggravation 
for the left ear.  Essentially, the evidence including the 
June 2007 VA examination indicates that the veteran has no 
more of a left ear hearing loss now than he did on service 
entrance and the examiner in June 2007 did not find that his 
left ear hearing loss disability was aggravated by service.  
Accordingly, the Board concludes that the veteran's left ear 
hearing loss disability was not aggravated by service.  

The veteran does not have right ear hearing loss disability 
as defined by 38 C.F.R. § 3.385.  Accordingly, it is not 
possible to grant service connection for right ear hearing 
loss disability.  There must be a current disability in order 
to grant service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-144 (1992).  

Since the veteran did not have sensorineural hearing loss to 
a degree of 10 percent within one year of active service 
separation, the provisions of 38 C.F.R. §§ 3.307, 3.309, 
pertaining to the presumption of service connection for 
organic disease of the nervous system, do not assist him.  
Service connection is not warranted for either left or right 
ear hearing loss disability.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

	Low back pain

The veteran's service medical records from his second period 
of service are unavailable.  The veteran alleges that he was 
treated during his second period of service for low back 
pain, in 1983.  In a June 1983 service report, he indicated 
that he had always had trouble performing pushups because of 
strained muscles in his lower back, and that he was currently 
undergoing treatment for his back condition to relieve pain 
and strengthen the muscles.  In an October 1997 service 
medical record, it is reported that the veteran strained his 
back while on active duty in 1983.  Because of these records 
and the absence of the 1981 to 1983 service medical records, 
the Board concedes that the veteran strained his back muscles 
in service in 1983.  See O'Hare.  

The veteran's back was normal on service examinations in 
September 1990, February 1994, and December 1996, and no back 
problem was noted on service examination in May 2000.  On 
service evaluation in October 2001, the veteran stated that 
he had osteoarthritis of his sacroiliac joint and had pain 
which had worsened in April 2000.  His gait was not antalgic.  
On VA examination in February 2003, his gait was antalgic 
with increased lordosis and he was unable to stand and touch 
his knees with his hands and he was unable to squat.  The 
assessment was osteoarthritis.  

On VA examination in June 2007, the veteran indicated that he 
had had a lumbar strain in 1978, while doing an aerobic 
routine.  He twisted his back and had had to go to physical 
therapy at the time for a few weeks.  The claims folder and 
the veteran's medical records were reviewed, and the veteran 
was examined.  He had limitation of motion and X-rays showed 
moderate degenerative disc disease at L5-S1.  The examiner 
indicated that it was less likely than not that the veteran's 
current lumbar spine condition was related to the lumbar 
muscle strain he suffered in service.  He indicated that the 
current degenerative changes seen in the lumbar disc L5-S1 
and L2-3 may certainly be due to the aging process and may 
not necessarily be caused by the aerobic injury of muscle 
strain the veteran sustained in 1978.  He indicated that the 
veteran's muscle strain in 1978 should have resolved over 
time.  

The Board concludes that the veteran had a back muscle strain 
in service, but that it resolved.  The examiner in June 2007 
indicated that the veteran's muscle strain should have 
resolved over time, and the veteran's medical records 
indicate that he had normal service examinations in September 
1990, February 1994, and December 1996, and that no back 
problem was noted on service examination in May 2000.  This 
outweighs the January 2003, November 2003, and May 2008 
assertions by the veteran of back problems ever since 
service.  The examiner in June 2007 found that it was less 
likely than not that the current lumbar spine condition was 
related to service, and no other competent evidence of record 
relates it to service.  Moreover, arthritis was not manifest 
to a degree of 10 percent within one year of service 
discharge and so its service incurrence can not be presumed.  
The veteran, being a layperson, is unable to indicate the 
etiology of his current low back disability.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  The Board concludes that service connection is not 
warranted for low back pain.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Higher rating for broken left second toe

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The veteran is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, which provides for a 10 percent rating for moderate 
foot injuries.  Under Diagnostic Code 5282, single hammertoes 
are noncompensable.  When all toes of a foot are hammertoes, 
then a 10 percent rating is warranted.  Diagnostic Code 5283 
is for malunion or nonunion of the tarsal or metatarsal 
bones.  The veteran feels that a higher rating should be 
assigned under Diagnostic Code 5283.  The veteran's injury is 
of his toe, not of his tarsal or metatarsal bone, and the 
veteran has at most one service-connected hammertoe.  That 
means Diagnostic Code 5284 is the only code under which there 
could be increased entitlement.  Diagnostic Code 5284 is the 
most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

According to May 1984 and November 1989 service medical 
records, the veteran broke his left second toe in 1973.  On 
VA examination in February 2003, the veteran complained of 
joint pain and deformation of his toe, and the examination 
revealed his second left toe to be malrotated laterally.  His 
strength was 5/5 throughout.  On VA evaluation in February 
2005, the veteran complained of pain in his feet.  His second 
left toe had a slight hammertoe deformity and its pulses and 
cutaneous and vibratory sensation were intact.  In March 
2005, the veteran indicated that his left second toe hurts 
sometimes.  The examiner found him to have a contracture and 
medial deviation of the third left toe at the distal 
interphalangeal joint.  Range of motion of his 
metatarsophalangeal, metatarsal, subtalar, and ankle joints 
was all good without pain or crepitus.  There was no capsular 
tenderness at the metatarsophalangeal joints and protective 
sensation was intact.  X-rays showed some narrowing of the 
first metatarsophalangeal joint and at the navicular 
bilaterally, and at the calcaneo-cuboid joint of the left 
foot.  The assessments were mild degenerative joint disease 
of the feet, and mallet toe of the third left toe.

On VA examination in May 2008, the veteran reported that he 
had pain after a couple of hours of walking or with cold 
weather, relieved by rest and time.  He reported having to 
pivot due to the discomfort.  He was not impaired with the 
flare-ups, however.  He reported that there was no effect on 
his work as far as missing work, but that he had to be less 
intense with some of his activities of daily living.  He had 
limitation of walking more than 2 hours at a time and could 
stand without limitation.  Examination revealed a 3-5 degree 
fixed plantar flexion at the distal interphalangeal joint of 
the second toe.  There was mild tenderness over the toe on 
palpation with active and passive range of motion.  He could 
fully extend the other toes to 0 degrees.  Despite the fixed 
flexion, he had a normal gait with no breakdown or unusual 
shoe wear due to the toe, and no skin or vascular changes or 
hammertoe.  The diagnosis was left second toe fracture, 
healed, with small degree of plantar flexion at the distal 
interphalangeal joint.  

The Board finds that the veteran's left second toe disorder 
does not nearly approximate a moderate foot injury, even when 
38 C.F.R. §§ 4.40, 4.45 are considered.  His second toe is 
malrotated laterally but there is 5/5 strength in his foot.  
It was described as a slight hammertoe deformity on VA 
evaluation in February 2005.  In March 2005, he had a good 
range of motion of his metatarsophalangeal, metatarsal, 
subtalar, and ankle joints.  The May 2008 examination 
revealed a 3-5 degree planter flexion fixation of the distal 
interphalangeal joint, with mild tenderness over the toe, and 
he could fully extend the other toes.  He also had a normal 
gait with no breakdown or unusual shoe wear or skin or 
vascular changes.  

Extraschedular consideration has been considered by the RO, 
in January 2005.  In cases where the service-connected 
disability presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, referral for an extraschedular rating is 
warranted.  38 C.F.R. § 3.321(b)(1).  The record reflects no 
hospitalizations for the service-connected left second toe 
disability.  Moreover, marked interference with employment is 
not shown.  In November 2003 and February 2005 the veteran 
indicated that performing his job can be quite painful and 
that his toe limits the frequency and duration that he can 
perform some of the tasks required of his job.  However, he 
has not missed any work due to his toe, and he has not 
described marked interference with employment.  No loss of 
income or job opportunities has been claimed.  The Board 
finds that referral for an extraschedular rating is not 
warranted.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for low back pain is denied.

A higher initial rating for broken left second toe is denied.


REMAND

Hiatal hernia

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In July 2008, the veteran indicated that during the past 6-8 
weeks, his hiatal hernia symptoms had been worsening.  The 
most recent VA examination was in June 2007.  When it is 
alleged that a condition has become worse since the most 
recent VA examination, another examination is required.  VA 
treatment records since June 2008 should be obtained also.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain VA 
medical records of treatment the 
veteran has received for hiatal hernia 
since June 2008.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
hiatal hernia.  The claims folder 
should be made available and reviewed 
by the examiner.  All necessary tests 
should be conducted.  The examiner 
should identify all residuals 
attributable to the veteran's service-
connected hiatal hernia.

The examiner is requested to state 
whether the veteran has persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of 
considerable impairment of health, due 
to his service-connected hiatal hernia.  
The examiner should also discuss 
whether the veteran has symptoms of 
pain, vomiting, material weight loss, 
and hematemesis or melena with moderate 
anemia; or other symptoms combinations 
productive of severe impairment of 
health, due to his service-connected 
hiatal hernia.  

All findings and conclusions should be 
set forth in a legible report.

3.  Then readjudicate the appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


